FILED
                             NOT FOR PUBLICATION                               MAY 22 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SAMUEL O. GONZALEZ,                                No. 12-35654

               Plaintiff - Appellant,              D.C. No. 3:12-cv-05242-RBL

  v.
                                                   MEMORANDUM *
GOVERNOR OF THE STATE OF
WASHINGTON; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Washington state prisoner Samuel O. Gonzalez appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that state

court judges violated his right to the free exercise of religion by refusing to transfer


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his pending felony charges to an ecclesiastical tribunal. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Maldonado v. Harris, 370 F.3d 945,

949 (9th Cir. 2004). We may affirm on any ground supported by the record. Id.

We affirm.

       The district court properly dismissed Gonzalez’s claim against the

Washington Supreme Court because that claim is barred by the Rooker-Feldman

doctrine. See Noel v. Hall, 341 F.3d 1148, 1164 (9th Cir. 2003) (“If a federal

plaintiff asserts as a legal wrong an allegedly erroneous decision by a state court,

and seeks relief from a state court judgment based on that decision, Rooker-

Feldman bars subject matter jurisdiction in federal district court.”).

       Dismissal of Gonzalez’s claims against the remaining defendants was proper

because those claims also are barred by the Rooker-Feldman doctrine. See id. at

1158 (where Rooker-Feldman applies, a federal court “must also refuse to decide

any issue raised in the suit that is ‘inextricably intertwined’ with an issue resolved

by the state court in its judicial decision”).

       AFFIRMED.




                                             2                                   12-35654